Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about May 13, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon *145in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer observed appellant at night riding a bicycle while holding what appeared to be a heavy object underneath his jacket at his waistband. Appellant was making circular motions with his hand, and appeared to be attempting to conceal the object by pushing it down his pants. These observations suggested the presence of a weapon and justified, at least, a common-law inquiry (see People v De Bour, 40 NY2d 210, 221, 223 [1976]; People v Pines, 281 AD2d 311 [2001], affd 99 NY2d 525 [2002]; People v Smith, 267 AD2d 98 [1999], lv denied 95 NY2d 804 [2000]). When the police identified themselves and directed appellant to stop, this did not constitute a seizure (People v Bora, 83 NY2d 531 [1994]; People v Reyes, 199 AD2d 153, 155 [1993], affd 83 NY2d 945 [1994]). After appellant admitted that he had a weapon, the police lawfully frisked him and recovered a knife. Concur—Buckley, PJ., Tom, Ellerin, Williams and Sweeny, JJ.